Citation Nr: 0928942	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,741.00, 
to include whether the debt was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to 
March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Committee on Waivers and 
Compromises (Committee) located at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that denied the Veteran's request for waiver of the 
collection of an overpayment in the amount of $3,741.00 that 
was made to the Veteran due to a change in his marital 
status.  The Veteran testified at an RO hearing in November 
2005.

The Board remanded this case for additional development in 
December 2008.  


FINDINGS OF FACT

1.  The Veteran received additional dependency compensation 
benefits for his ex-wife, K., when he was not married to her, 
resulting in the current overpayment of $3,741.00.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.

3.  The Veteran, however, was at fault in the creation of 
this overpayment.

4.  Recovery of the overpayment would not be against equity 
and good conscience.


CONCLUSION OF LAW

The debt created was valid and the Veteran is not entitled to 
waiver of recovery of the overpayment of VA dependency 
compensation benefits in the amount of $3,741.00.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore VA's duties to notify and assist do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007).

Even though the VCAA does not apply, the RO notified the 
Veteran of the relevant statutes and regulations in its March 
2005 statement of the case (SOC) and February 2006 and June 
2009 supplemental statements of the case (SSOC's).  He 
requested a personal hearing in this matter and said hearing 
has been accomplished.  He has provided written statements in 
support of his claim, and his representative submitted 
written correspondence on his behalf.  The Veteran has been 
adequately notified of the relevant statutes and regulations 
and has been given the opportunity to submit any additional 
evidence he might have to support his waiver request.  
Accordingly, the Board will address the merits of his 
request.

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted.  If the debtor in any way disputes the existence of 
the debt, the RO must review the accuracy of the debt 
determination and if the debtor is unsatisfied, he may 
appeal.  See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 
24, 1998).

The RO sent the Veteran a letter in March 2009 asking the 
Veteran for an updated Financial Status Report but the 
Veteran did not respond.  In the June 2009 supplemental 
statement of the case, the RO listed all the periods of 
overpayment when the Veteran received benefits for K., when 
he was not married to her.  The RO also determined that there 
was no indication that the debt was not validly created.  The 
record shows that the Veteran was married to K. from April 
1990 to January 1997 but continued to receive benefits for K. 
until November 2003.  This created an overpayment of 
benefits.  Even though the Veteran contends that he should 
have received dependency compensation for the period since 
June 1999 because of his remarriage to L., he did not notify 
VA of his remarriage to L. until November 2003.  The 
effective date of the receipt of dependency benefits is the 
first day of the month after notice is received by VA that 
the entitlement arose.  This is why the Veteran did not 
receive dependency benefits for L. until December 1, 2003 and 
also why there is an overpayment created for the period from 
January 1997 to December 1, 2003.  Therefore, the debt was 
validly created.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience." 38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  Under the criteria 
set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver 
of recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the Veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the facts in this 
case do not reveal the presence of fraud, misrepresentation, 
or bad faith on the Veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting that the Veteran tried to hide the dates he was 
married to K., or mislead VA; and the Board has no reason to 
conclude otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the Veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience." 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side. Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government. Id.  In making this determination 
of whether recovery would be against equity and good 
conscience, 38 C.F.R. § 1.965(a) requires consideration of 
each of the following factors, which are not intended to be 
all inclusive:

(1) fault of the debtor; (2) balancing of faults between 
debtor and VA; (3) undue hardship; (4) whether collection 
would defeat the purpose of the benefit; (5) unjust 
enrichment; and (6) whether the debtor changed position to 
his own detriment through reliance on the benefit. 38 C.F.R. 
§ 1.965(a) (2006); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the Veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, although the Veteran claims 
differently, the evidence does not show that he timely 
notified the RO of his divorce from K.  The record shows that 
the Veteran married K. in April 1990.  In February 2001, the 
RO sent the Veteran a letter notifying him that before 
additional benefits could be paid for L. the Veteran had to 
submit a VA Form 21-686c giving all the information as it 
pertained to his spouse and him.  The Veteran did not notify 
VA of his divorce from K. until November 2003 when he 
submitted a Status of Dependents Questionnaire and noted L. 
as his present spouse.  The Veteran states that he called and 
spoke to someone at VA at the time of his divorce from K. in 
January 1997 and also submitted forms, and further mailed in 
his forms showing he was married to L. in June 1999.  
However, the record does not reflect any notice of his 
remarriage to L. and divorce from K. prior to November 2003.  
As a result, the Board must conclude that the Veteran's 
failure to keep VA informed of his marital status was the 
significant reason for the creation of the overpayment in 
this case.

The second element pertains to the fault on the part of VA.  
VA is required to balance the fault of the debtor against any 
fault of VA in the creation of the overpayment.  A review of 
the record fails to indicate any fault that may be attributed 
to VA in the creation of the overpayment of the $3,741.00, as 
VA had no notice of the Veteran's divorce and subsequent 
remarriage until November 2003.  Accordingly, the Board has 
determined, in balancing of the fault of the Veteran against 
any fault of VA in this case, that any fault found in this 
case must be attributed to the Veteran.

The third factor, specifically, whether recovery of the 
overpayment would cause undue hardship on the Veteran, does 
not apply.  In this regard, the Veteran submitted a Financial 
Status Report in May 2004 listing his total monthly income as 
$4,321.00 from his salary, VA disability compensation 
benefits, and from his spouse's monthly income.  He listed 
monthly expenses totaling $3,869.00, leaving him with an 
excess of $452.00 each month.  He further noted that he could 
accommodate a monthly payment plan of $50.00.  Based on this 
report, the collection of the debt would not deprive the 
Veteran or his family of basic necessities or pose an undue 
hardship on him.

Recovery of the debt would not defeat the purpose for the 
benefit program. Disability compensation is designed to 
compensate the veteran for impairment of working capacity due 
to service-connected disability.  In this case, the RO has 
rated the Veteran's various service-connected disabilities as 
40 percent disabling.  Withholding a relatively small amount 
from the Veteran's monthly disability compensation payments 
in order to recover the overpayment would not defeat the 
purpose or nullify the objective of the benefit program.  
This is especially true since this arrangement effectively 
would allow him to repay the debt in installments, and not in 
one lump sum.

In addressing the fifth factor, failure to make restitution 
would, in fact, result in an unfair gain to the Veteran.  
Notwithstanding his hearing testimony, in which he asserts 
that his benefits went directly to his ex-wife to pay child-
support so that he never knew how much money she was 
receiving, he noted on a statement accepted as his notice of 
disagreement that he was willing to stipulate that from the 
time he divorced K. in January 1997 and remarried L. in June 
1999, the monthly checks were too high and that he was 
willing to reimburse VA for the overpayment of benefits 
during that time.  The record actually shows that since VA 
did not receive notice of his remarriage to L. until November 
2003 that he actually was unjustly enriched by receiving 
benefits to which he was not entitled from January 1997 to 
November 2003 (effective December 1, 2003).

Last, the evidence does not show, nor does the Veteran 
contend, that he changed position to his detriment in 
reliance on these additional benefits.

Weighing all of the above factors, the preponderance of the 
evidence is against the Veteran's claim; and it would not be 
against equity and good conscience to require the Veteran to 
repay this debt.  Consequently, waiver of recovery of the 
overpayment of $3,741.00 is not warranted.  As the evidence 
is not equally-balanced in this case, the benefit-of-the-
doubt rule does not apply. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,741.00, 
to include whether the debt was validly created, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


